DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0297235 to Huang et al. (“Huang”).
 	Regarding claim 1, Huang teaches a camera module, comprising: 
a driving assembly configured to drive a lens module in a direction intersecting an optical axis (paragraph [0107] teaches that a lens is shifted in the x and y directions for optical image stabilization function), wherein the driving assembly comprises: 
a driving magnet member (reference number 22 is an example of one driving magnet member); 
auxiliary magnet members arranged on opposing sides of the driving magnet member and arranged to have polarities different from a polarity of the driving magnet member in a first direction (in the example shown in Figure 11, auxiliary magnets members are reference number 24 on opposing sides of the driving magnet member 22 and reference number 24 includes a N polarity that is different than the S polarity of reference number 22); and 
In a different embodiment shown in Figure 16A, Huang teaches a driving coil including portions extending along boundaries between the driving magnet member and the auxiliary magnet members (driving coil, reference number 551 that goes around the primary and auxiliary magnets reference number 552 and 553, along boundaries between the magnets).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang to use a driving coil that goes around the auxiliary magnet and primary magnet to create a force to move the lens in a desired direction.
 Regarding claim 2, Huang teaches the camera module according to claim 1, wherein first and second polarities of the driving magnet member are formed in the direction intersecting the first direction (magnets 22 and 21 are driving magnets having first and second polarities in a first direction).
 	Regarding claim 3, Huang teaches the camera module according to claim 1, wherein a length of each of the auxiliary magnet members in the first direction is less than a length of the driving magnet member in the first direction (in Figure 11 the length of the auxiliary magnet members 24 is less than the length of the driving magnet 22 in the first direction).
 	Regarding claim 5, Huang teaches the camera module according to claim 1, wherein a height of the driving coil is greater than a height of the driving member (the height of a magnet, reference number 24, is smaller so it cannot interact with a driving coil: the height of the magnet 24 is not high enough to interact with the driving coil, see paragraph [0092]). 
 	Regarding claim 6, Huang teaches the camera module according to claim 1, wherein the driving magnet member comprises a first driving magnet member and a second driving magnet member, arranged in the first direction (reference number 22 and 21 are a first driving magnet and a second driving magnet arranged in the first direction).
 	Regarding claim 7, Huang teaches the camera module according to claim 6, wherein a length of the first driving magnet member in the first direction and a length of the second driving magnet member in the first direction are respectively greater than a length of each of the auxiliary magnet members in the first direction (Figure 11 shows the lengths of the first and second driving magnets reference number 21 and 22 are greater than the length of each of the auxiliary magnet members reference number 24).
 	Regarding claim 8, Huang teaches the camera module according to claim 6, wherein the driving coil comprises: a first driving coil formed along an edge of the first driving magnet member; and a second driving coil disposed adjacent to the first driving coil and formed along an edge of the second driving magnet member (the driving coil 551 is formed along the edge of the driving magnet members as seen in Figure 16A).

Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2011/0279899 to Motoike et al. (“Motoike”).
 	Regarding claim 14, Motoike teaches a camera module, comprising: 
a driving assembly configured to drive a lens module in a direction intersecting an optical axis (paragraph [0002] teaches driving and shifting a correction lens in directions perpendicular to the optical axis), 
wherein the driving assembly comprises: 
a driving magnet in which a first polarity boundary line and a second polarity boundary line are formed at an interval in the direction intersecting the optical axis (Figure 4(a) teaches a driving magnet for example reference number 13a with a first polarity, for example N, and a second polarity S, where the boundary line is the line that separates N from S and is in the Y direction, perpendicular to the optical axis); and 
a driving coil including portions extending along the first polarity boundary line and the second polarity boundary line (a driving coil is reference number 12 and in Figure 5 the coil 12 is shown extending along the north boundary line and the south boundary line which is vertically down the middle of the figure).
 	Regarding claim 15, Motoike teaches the camera module according to claim 14, wherein a length of the driving magnet is greater than a length of the driving coil (Figure 4(b) shows the length of the driving magnet 13a is greater than the length of the driving coil 12).
 	Regarding claim 16, Motoike teaches the camera module according to claim 14, wherein a distance between the first polarity boundary line and the second polarity boundary line is greater than a distance between the first polarity boundary line and an end portion of the driving magnet (with reference to Figure 5, the first polarity boundary line is at least one of the lines around the N region and the second polarity boundary line is at least one of the lines around the S region and the end portion of the driving magnet may be any of the ends of the N or S regions.  Since the end or the boundary is not further defined, any of the ends or boundaries of the regions of the magnet may teach the claimed boundary line or end portion and thus the distance between at least one of the first polarity boundary line and the second polarity boundary line is greater than a distance between the first polarity boundary line and an end portion of the magnet).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Motoike as applied to claim 14 above, and further in view of U.S. Pub. No. 2019/0297235 to Huang et al. (“Huang”).
 	Regarding claim 17, Motoike teaches the camera module according to claim 14, but is silent on wherein a height of the driving coil is greater than a height of the driving magnet.
	Huang teaches the height of a magnet, reference number 24, is smaller so it cannot interact with a driving coil: the height of the magnet 24 is not high enough to interact with the driving coil (see paragraph [0092]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Motoike with that of Huang to make the height of the driving coil greater than a height of a magnet in the case to control the interaction between the coil and the magnet.
Allowable Subject Matter
Claims 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: In the prior art, U.S. Pub. No. 2005/0180275 to Shiraki et al. teaches a first and second driving magnet disposed side by side (reference numbers 11 and 6) and a first and second driving coil that oppose each of the first and second magnets (reference numbers 4 and 9) where the driving coils are formed along a boundary between the driving magnets, however the driving assembly is not configured to drive a lens module in a direction intersecting an optical axis, but rather parallel to the optical axis.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697